Exhibit 99.1 January 31, 2008 (publié également en français) For the 12 months ended December 31, 2007 MANAGEMENT’S DISCUSSION AND ANALYSIS The Management’s Discussion and Analysis (MD&A), dated January 31, 2008, is set out in pages 1 to 27 and should be read in conjunction with the unaudited Consolidated Financial Statements of the Company for the year ended December 31, 2007; the MD&A for the three months ended March 31, 2007, the six months ended June 30, 2007 and the nine months ended September 30, 2007; the MD&A for the year ended December31, 2006; the audited Consolidated Financial Statements for the year ended December31,2006, and the Company’s 2006 Annual Information Form (AIF), dated March22,2007. Amounts are in Canadian dollars unless otherwise specified. LEGAL
